Citation Nr: 0738168	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-31 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving 
spouse based on need for regular aid and attendance or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1965 to October 
1967.  The appellant is the surviving spouse of the veteran, 
who died in 1988.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Department of Veterans affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied the 
appellant's claim of entitlement to special monthly pension 
(SMP).  

In her August 2004 substantive appeal, the appellant 
requested a Travel Board hearing.  By a statement submitted 
in September 2004, she withdrew that request for a hearing.  
No hearing request is pending at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her August 2004 substantive appeal, the appellant stated 
that she required home health care for assistance with 
bathing and transportation to medical appointments, among 
other assistance.  The appellant's ability to perform 
activities of daily living is an important factor in 
determining whether she needs aid and attendance.  It is the 
Board's opinion that appellate review of the claim for SMP 
should not be conducted until records of the appellant's need 
for skilled and unskilled home health care are obtained, 
including information as to the type and frequency of home 
health services.  

In addition, the Board notes that the appellant identified 
"Dr. Thomas Rodney" as her private physician, beginning in 
June 2004.  She stated that she was being treated by Dr. 
Rodney instead of Dr. Kilgore, beginning in late 2004.  
During Remand, the appellant's current clinical records, from 
June 2004 to the present, as well as her home health care 
records, should be obtained.  The Board also notes that the 
appellant indicated in her substantive appeal that she had to 
"take shots" for her back disorder.  She should identify or 
submit this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should again be provided 
with notice of VA's duty to notify and assist 
her in substantiating her claim for VA 
benefits under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  In particular, she should be 
advised to identify any evidence that might be 
relevant to the claim, and to submit any 
evidence in her possession that might be 
relevant to the claim.  

2.  The appellant's home health care records 
should be obtained, including records of 
skilled and unskilled home care, physicians' 
orders for home health service, and the 
frequency and length of time services in the 
appellant's home, especially unskilled 
service, are provided.

3.  The appellant's current clinical records 
of other types, including records of medical 
care, radiologic examinations, laboratory 
examinations, physical therapy, and the like, 
from June 2004 to the present, should be 
obtained from each provider identified, 
including each home health care agency, and 
records from Dr. Rodney, Dr. Kilgore (if the 
appellant received treatment from Dr. Kilgore 
after June 2004), and any other physician, 
from June 2004 to the present.

4.  The appellant should be afforded VA 
examination as needed to readjudicate her 
claim for SMP.  The examination report should 
explain whether the appellant is housebound, 
and, if she is housebound, should describe the 
impairments that cause her to be housebound.  
The report should describe the appellant's her 
ability to care for herself, perform 
activities of daily living,, and protect 
herself against the hazards of her 
environment.  The examination report should 
state how far the appellant is able to walk 
unassisted, and should state whether she uses 
oxygen or other aid or assistive device.  The 
examination should describe any impairments 
which would affect her ability to drive, and 
should state whether she has any short-term 
disorders which are likely to resolve within a 
brief time period.  

4.  After completing any additional 
development deemed necessary after review of 
the expanded record on Remand, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal is denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



